56 Cal. Rptr. 3d 472 (2007)
154 P.3d 999
LYTWYN (Richard)
v.
FRYS ELECTRONICS, INC.
No. S133075.
Supreme Court of California.
March 21, 2007.
Dismissed and remanded to Court of Appeal, Fourth District, Division One.
Plaintiff and appellant's "application for order substituting party" is granted. Beverly Lytwyn is substituted as plaintiff in lieu of Richard Lytwyn as h is representative and successor-in-interest. (Code Civ. Proc., § 377.11.) In light of the decisions in Californians for Disability Rights v. Mervyn's LLC (2006) 39 Cal. 4th 223, 46 Cal. Rptr. 3d 57, 138 P.3d 207 and Branick v. Downey Savings & Loan Assn. (2006) 39 Cal. 4th 235, 46 Cal. Rptr. 3d 66, 138 P.3d 214, review in the above-entitled matter is dismissed. (Cal. Rules of Court, rule 8.528(b).) Plaintiff and appellant's "motion for relief from stay of proceedings pending appeal" is denied as moot.
*473 GEORGE, C.J., KENNARD, BAXTER, WERDEGAR, CHIN, MORENO, and CORRIGAN, JJ., concur.